             Case 21-40063-crm                         Doc          Filed 05/25/21     Entered 05/25/21 16:24:11     Page 1 of 4
bkf




      Fill in this information to identify the case:

       Debtor 1       Kevin Dale Rolley

       Debtor 2       Sherri Marie Rolley
       United States Bankruptcy Court for the: Western District of Kentucky

       Case number :         21-40063-crm


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                      12/16

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against the debtor's principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.


      Name of                U.S. Bank National Association, not in its individual Court claim no.                                       6
      creditor:              capacity but solely as trustee of NRZ Pass-Through (if known):
                             Trust XVIII
      Last 4 digits of any number
      you use to identify the debtor's                                        2667
      account:
      Does this notice supplement a prior notice of postpetition fees,
      expenses, and charges?
            [X] No
            [ ] Yes. Date of the last notice.

  Part 1:         Itemize Postpetition Fees, Expenses, and Charges

 Itemize the fees, expenses, and charges incurred on the debtor's mortgage
 account after the petition was filed. Do not include any escrow account
 disbursements or any amounts previously itemized in a notice filed in this
 case. If the court has previously approved an amount, indicate that
 approval in parentheses after the date the amount was incurred.

        Description                                                                              Dates incurred         Amount

       Late Charges                                                                                                    $0.00
       Non-sufficient funds (NSF) fees                                                                                 $0.00
       Attorney Fees                                                                                                   $0.00
       Filing fees and court costs                                                                                     $0.00
       Bankruptcy/Proof of claim fees                                                                                  $0.00
       Appraisal/Broker`s price opinion fees                                                                           $0.00
       Property Inspection Fees                                                                                        $0.00
       Tax Advances (Non-Escrow)                                                                                       $0.00
       Insurance Advances (Non-Escrow)                                                                                 $0.00
       Property preservation expenses. Specify:                                                                        $0.00
       Other. Specify: Plan Review Fees                         Review of Plan                  03/10/2021             $475.00
       Other. Specify: 410A Fee                                                                                        $0.00
       Other. Specify: Objection to Confirmation                                                                       $0.00
       Other. Specify:                                                                                                 $0.00

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1332(b)(5) and Bankruptcy Rule 3002.1.




Official Form 410S2                                    Notice of Postpetition Mortgage Fees, Expenses, and Charges               page 1
           Case 21-40063-crm                          Doc     Filed 05/25/21       Entered 05/25/21 16:24:11        Page 2 of 4
Debtor 1 Kevin Dale Rolley              ________                               Case Number: 21-40063-crm
                First Name              Middle Name           Last Name




Part 2:          Sign Below

 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

Check the appropriate box:


[]       I am the creditor.

[X]       I am the creditor's attorney or authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.


           /S/ Julian Cotton                                                            Date
                                                                                                05/25/2021
    Signature



Print:                       Julian Cotton                                   Title Authorized Agent for Creditor

Company                      Padgett Law Group

Address                      6267 Old Water Oak Road, Suite 203

                             Tallahassee FL, 32312

Contact phone                (850) 422-2520                   Email          PLGinquiries@padgettlawgroup.com




Official Form 410S2                                   Notice of Postpetition Mortgage Fees, Expenses, and Charges              page 2
         Case 21-40063-crm      Doc     Filed 05/25/21      Entered 05/25/21 16:24:11       Page 3 of 4




                                       CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to the parties on

the attached Service List by electronic service and/or by First Class U.S. Mail on this the _________
                                                                                               25th   day of

May, 2021.



                                                     /S/ Julian Cotton

                                                     ___________________________________
                                                     JULIAN COTTON
                                                     PADGETT LAW GROUP
                                                     6267 Old Water Oak Road, Suite 203
                                                     Tallahassee, FL 32312
                                                     (850) 422-2520 (telephone)
                                                     (850) 422-2567 (facsimile)
                                                     PLGinquiries@padgettlawgroup.com
                                                     Authorized Agent for Creditor




Official Form 410S2           Notice of Postpetition Mortgage Fees, Expenses, and Charges          page 3
         Case 21-40063-crm     Doc     Filed 05/25/21      Entered 05/25/21 16:24:11       Page 4 of 4


                               SERVICE LIST (CASE NO. 21-40063-crm)

Debtor
Kevin Dale Rolley
70 Winstons Lane
Greenville, KY 42345

Co-Debtor
Sherri Marie Rolley
70 Winstons Lane
Greenville, KY 42345

Attorney
Mark R. Little
44 Union Street
Madisonville, KY 42431

Trustee
William W. Lawrence -13
310 Republic Plaza
200 S. Seventh Street
Louisville, KY 40202

US Trustee
John L. Daugherty
Asst. U.S.Trustee
601 West Broadway #512
Louisville, KY 40202




Official Form 410S2          Notice of Postpetition Mortgage Fees, Expenses, and Charges          page 4
